

115 S3552 RS: 7(a) Real Estate Appraisal Harmonization Act
U.S. Senate
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 632115th CONGRESS2d SessionS. 3552IN THE SENATE OF THE UNITED STATESOctober 5, 2018Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipOctober 11, 2018Reported by Mr. Risch, without amendmentA BILLTo amend the Small Business Act to adjust the real estate appraisal thresholds under the 7(a)
			 program of the Small Business Administration to bring those thresholds 
			 into line with the thresholds used by the Federal banking regulators, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the 7(a) Real Estate Appraisal Harmonization Act. 2.Appraisal thresholdsSection 7(a)(29) of the Small Business Act (15 U.S.C. 636(a)(29)) is amended—
 (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;
 (2)in the matter preceding clause (i), as so redesignated, by striking With respect to and inserting the following:  (A)In generalWith respect to;
 (3)in subparagraph (A), as so redesignated— (A)in clause (i), by striking for more than $250,000 and inserting that is in an amount that is greater than the Federal banking regulator appraisal threshold; and
 (B)in clause (ii), by striking for $250,000 or less and inserting that is in an amount that is not more than the Federal banking regulator appraisal threshold; and
 (4)by adding at the end the following:  (B)Federal banking regulator appraisal threshold definedIn this paragraph, the term Federal banking regulator appraisal threshold means the lesser of the threshold amounts set by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation for when a federally related transaction that is a commercial real estate transaction requires an appraisal prepared by a State licensed or certified appraiser..October 11, 2018Reported without amendment